DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments filed on 09/12/2022 have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
For claim 1,
a. a light source that outputs… on line 2;
b. a first light receiving element to which…on lines 12, 13;
c.  a second light receiving to which… on lines 14,15.



For claim 2,
a. a light source that outputs… on line 2;
b. a first light receiving element to which… on lines 12, 13;
c. a second light receiving element to which… on lines 16, 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
           
           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1 and 2 applicant claims, “a light source”, “a light receiving element”, “ a first light receiving element” and “a second light receiving element”. Specification on figures 1 and 2 discloses light source 102 and figure 2 discloses first receiving element 214 and second light receiving element 224 but fails to disclose the structure of the claimed elements and therefore making the claims vague and indefinite.

Examiner’s Note: Claims 4 and 9 are also rejected under 35 USC 112b for being dependent upon the independent claims 1 and 2.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1, 4, 5 and 8 are rejected under 35 USC 103 for being unpatentable over Yamanka et al; (JP 2016-149685A) in view of Kawakami et al; (US 2012/0155865) and further in view of Biljana et al; (Demonstration of Optical Transmission at Bit Rates
of Up to 321.4 Gb/s Using Compact Silicon based Modulator and Linear Bi CMOS MZM Driver -2017 attached).

Regarding claim 1, Yamanka discloses an optical transmitter ;(optical transmitter, see figure 1) comprising: a light source that outputs carrier light;(optical transmitter with light source 3, see figure 1) quadrature modulators (quadrature modulator 5, see figure 2 as reproduced below)  that optically modulate the carrier light with a transmission electrical signal, (optical quadrature modulator 5 modulating the light from the source 3 based on the driver electrical signal 7, see figure 1) the quadrature modulators including parent Mach-Zehnder modulators in respective paths of a first pair of paths into which the carrier light is split,(Quadrature modulator 5 with first parent modulator 14 in first path wg2 and second parent modulator 15 in the second path wg3, see figure 2 as reproduced below) the parent Mach-Zehnder modulators including child Mach-Zehnder modulators and second phase modulation units in respective paths of two second pairs of paths into which one of the first pair of paths is split,(first parent modulator 14 with first and second parent modulators 14 and 15 with first pair of waveguides 41a, 41b,42a, 42b, 51a, 51b, 52a and 52b and electrodes 61a,61b,62a,62b,71a,71b, 72a and 72b provides phase modulation see paragraph 29 and figure 2 as reproduced below) the parent Mach-Zehnder modulators combining outputs of the first pair of paths;(Quadrature modulator 5 with first parent modulator 14 and second parent modulator 15 is output to wg6, see figure 2 as reproduced below) the child Mach-Zehnder modulators including first phase modulation units and combining outputs of the two second pairs of paths; (the output of the first and second child modulator is provided to the wg4 and wg5 respectively, see figure 2 as reproduced below) a first light receiving element to which inverted output light of output light from each quadrature modulator is input;(light receiving element 11 and 13 monitoring the inverted output of the parent modulators 14 and 15 respectively, see figure 2 as reproduced below) a transmission electric circuit that applies, to each quadrature modulator, the transmission electrical signal corresponding to an electrical signal input from outside; (optical quadrature modulator 5 modulating the light from the source 3 based on the driver electrical signal 7, see figure 1) and a control circuit ;(bias control circuit 7a, see figure 2 as reproduced below) that applies a bias voltage to each quadrature modulator, (the bias control circuit 7a performs control (ABC) of the bias voltage on the parent modulators 14, see paragraph 39 and figure 2 as reproduced below) wherein the transmission electric circuit (driver signal 7b, see figure 2 as reproduced below), when blocking a transmission optical signal, adjust a voltage amplitude of the transmission electrical signal such that the voltage amplitude is smaller than a half-wave voltage; (by setting the amplitude of the differential voltage signal to zero the power output becomes maximum at 0 and decreases unit Vπ,see paragraph 42)  or stop the transmission electrical signal,(when the TX_Disable function is activated, the drive signal generation circuit 7 b stops the differential voltage signal by setting the amplitude of the differential voltage signal to be generated to be zero thus stopped ,see paragraph 41) and the control circuit applies dither signal to the first phase modulation units, (the bias control circuit 7a superimposes a low-frequency dither signal on the bias voltage applied to the child modulators 41 and 42, and outputs a frequency component (dither component), see paragraph 38) detect a component output by the light receiving element, the component having n times a frequency of the dither signals, where n is an integer of one or more ;(a frequency component of the dither signal appearing in the monitor signal and a component twice that frequency (thus n times where n=2) are detected by the power monitor 11, see paragraph 38 and figure 2 as reproduced below) and control the bias voltage to be applied to the first phase modulation units such that the component having n times the frequency is minimized;(the bias control circuit 7a performs feedback control of the bias voltage so that the detected dither component (n frequency component) becomes the minimum, see paragraph 38 and figure 2 as reproduced below).



    PNG
    media_image1.png
    397
    609
    media_image1.png
    Greyscale


However, Yamanka does not explicitly disclose at most two dither signals; a second light receiving element to which a second light receiving element to which inverted output light of output light from the optical attenuator is input, wherein the output light that is inputted to the first and second light receiving elements is output from the same quadrature modulator.

In a related field of endeavor, Kawakami discloses at most two dither signals ;(two  dither signals are used in the two phase modulating portions respectively and the 
relative phase difference of the two dither signals may be 90 degrees, see paragraph 84).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the two dither signals with phase difference of 90 degrees Kawakami with Yamanka to delay between the two dither signals and the motivation is to prevent the noise signal.


However, the combination of Yamanka and Kawakami does not explicitly disclose a second light receiving element to which a second light receiving element to which inverted output light of output light from the optical attenuator is input, wherein the output light that is inputted to the first and second light receiving elements is output from the same quadrature modulator.
In a related field of endeavor, Biljana discloses a second light receiving element to which a second light receiving element to which inverted output light of output light from the optical attenuator is input, (variable optical attenuator coupled at the output of the parent optical modulators and further coupled with the second light receiving at the output of the variable optical attenuator, see figure 2 as reproduced below) wherein the output light that is inputted to the first and second light receiving elements is output from the same quadrature modulator; (the first and the second light receiving elements at the input and the output of the parent Mach Zehnder, see figure 2 as reproduced below).



    PNG
    media_image2.png
    375
    560
    media_image2.png
    Greyscale


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of light receiving elements of Biljana with Yamanka and Kawakami to detect the output power from the MZ Mach Zehnder modulators and the motivation is to determine the power at the output of the MZ modulator.

Regarding claim 4,  the combination of Yamanka and Biljana does not explicitly disclose the optical transmitter according to claim 1, wherein, when the number of the dither signals is two and the two dither signals are applied to the respective first phase modulation units, a relative phase difference between the two dither signals is 90 degrees.

In a related field of endeavor, Kawakami discloses the optical transmitter according to claim 1, wherein, when the number of the dither signals is two and the two dither signals are applied to the respective first phase modulation units, a relative phase difference between the two dither signals is 90 degrees ;(two dither signals are used in the two phase modulating portions respectively and the relative phase difference of the two dither signals may be 90 degrees, see paragraph 84).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the two dither signals with phase difference of 90 degrees Kawakami with Yamanka and Biljana to delay between the two dither signals and the motivation is to prevent the noise signal.
Regarding claim 5, Yamanka discloses a method for controlling an optical transmitter ;(optical transmitter controlled by the bias control circuit 7a and driver signal 7b, see figure 2 as reproduced below) including a light source ;(optical transmitter with light source 3, see figure 1) that outputs carrier light,(optical transmitter with light source 3 for transmitting optical light signal, see figure 1) quadrature modulators configured to optically modulate the carrier light with a transmission electrical signal, (optical quadrature modulator 5 modulating the light from the source 3 based on the driver electrical signal 7, see figure 1) the quadrature modulators including parent Mach-Zehnder modulators in respective paths of a first pair of paths into which the carrier light is split ,(Quadrature modulator 5 with first parent modulator 14 in first path wg2 and second parent modulator 15 in the second path wg3,see figure 2 as reproduced below) the parent Mach-Zehnder modulators including child Mach-Zehnder modulators and second phase modulation units in respective paths of two second pairs of paths into which one of the first pair of paths is split, ,(first parent modulator 14 with first and second parent modulators 14 and 15 with first pair of waveguides 41a, 41b,42a, 42b, 51a, 51b, 52a and 52b and electrodes 61a,61b,62a,62b,71a,71b, 72a and 72b provides phase modulation see paragraph 29 and figure 2 as reproduced below) the parent Mach-Zehnder modulators combining outputs of the first pair of paths ;( Quadrature modulator 5 with first parent modulator 14 and second parent modulator 15 is output to wg6, see figure 2 as reproduced below) the child Mach-Zehnder modulators including first phase modulation units and being configured to combine outputs of the two second pairs of paths, (the output of the first and second child modulator is provided to the wg4 and wg5 respectively, see figure 2 as reproduced below) a first light receiving element to which inverted output light of output light from each quadrature modulator is input;(light receiving element 11 and 13 monitoring the inverted output of the parent modulators 14 and 15 respectively, see figure 2 as reproduced below) a transmission electric circuit that applies, to each quadrature modulator, the transmission electrical signal corresponding to an electrical signal input from outside, (optical quadrature modulator 5 modulating the light from the source 3 based on the driver electrical signal 7, see figure 1) and a control circuit that applies a bias voltage to each quadrature modulator, (the bias control circuit 7a performs control (ABC) of the bias voltage on the parent modulators 14, see paragraph 39 and figure 2 as reproduced below) the method comprising: by the transmission electric circuit, adjusting, when blocking a transmission optical signal, a voltage amplitude of the transmission electrical signal such that the voltage amplitude is smaller than a half-wave voltage (by setting the amplitude of the differential voltage signal to zero the power output becomes maximum at 0 and decreases unit Vπ,see paragraph 42) or stopping the transmission electrical signal,(when the TX_Disable function is activated, the drive signal generation circuit 7 b stops the differential voltage signal by setting the amplitude of the differential voltage signal to be generated to be zero thus stopped ,see paragraph 41) by the control circuit, applying dither signal to the first phase modulation units; (the bias control circuit 7a superimposes a low-frequency dither signal on the bias voltage applied to the child modulators 41 and 42, and outputs a frequency component (dither component), see paragraph 38) by the control circuit, detecting a component output by the light receiving element, the component having n times a frequency of the dither signals, where n is an integer of one or more ;(a frequency component of the dither signal appearing in the monitor signal and a component twice that frequency (thus n times where n=2) are detected by the power monitor 11, see paragraph 38 and figure 2 as reproduced below) and by the control circuit, controlling the bias voltage to be applied to the first phase modulation units such that the component having n times the frequency is minimized;(the bias control circuit 7a performs feedback control of the bias voltage so that the detected dither component (n frequency component) becomes the minimum, see paragraph 38 and figure 2 as reproduced below).


    PNG
    media_image1.png
    397
    609
    media_image1.png
    Greyscale



However, Yamanka does not explicitly disclose at most two dither signals; a second light receiving element to which a second light receiving element to which inverted output light of output light from the optical attenuator is input, wherein the output light that is inputted to the first and second light receiving elements is output from the same quadrature modulator.

In a related field of endeavor, Kawakami discloses at most two dither signals ;(two  dither signals are used in the two phase modulating portions respectively and the 
relative phase difference of the two dither signals may be 90 degrees, see paragraph 84).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the two dither signals with phase difference of 90 degrees Kawakami with Yamanka to delay between the two dither signals and the motivation is to prevent the noise signal.

However, the combination of Yamanka and Kawakami does not explicitly disclose a second light receiving element to which a second light receiving element to which inverted output light of output light from the optical attenuator is input, wherein the output light that is inputted to the first and second light receiving elements is output from the same quadrature modulator.


In a related field of endeavor, Biljana discloses a second light receiving element to which a second light receiving element to which inverted output light of output light from the optical attenuator is input, (variable optical attenuator coupled at the output of the parent optical modulators and further coupled with the second light receiving at the output of the variable optical attenuator, see figure 2 as reproduced below) wherein the output light that is inputted to the first and second light receiving elements is output from the same quadrature modulator; (the first and the second light receiving elements at the input and the output of the parent Mach Zehnder, see figure 2 as reproduced below).


    PNG
    media_image2.png
    375
    560
    media_image2.png
    Greyscale


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of light receiving elements of Biljana with Yamanka and Kawakami to detect the output power from the MZ Mach Zehnder modulators and the motivation is to determine the power at the output of the MZ modulator.

Regarding claim 8, the combination of Yamanka and Biljana does not explicitly disclose the method according to claim 5, wherein, when the number of the dither signals is two and the two dither signals are applied to the respective first phase modulation units, a relative phase difference between the two dither signals is 90 degrees.

In a related field of endeavor, Kawakami discloses the method according to claim 5, wherein, when the number of the dither signals is two and the two dither signals are applied to the respective first phase modulation units, a relative phase difference between the two dither signals is 90 degrees ;(two dither signals are used in the two phase modulating portions respectively and the relative phase difference of the two dither signals may be 90 degrees, see paragraph 84).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the two dither signals with phase difference of 90 degrees Kawakami with Yamanka to delay between the two dither signals and the motivation is to prevent the noise signal.



Claims 2 and 9 are rejected under 35 USC 103 for being unpatentable over Yamanka et al; (JP 2016-149685A) in view of Kawakami et al; (US 2012/0155865), further in view of Yamanka1 et al; (US 9319144) and further in view of Biljana et al; (Demonstration of Optical Transmission at Bit Rates of Up to 321.4 Gb/s Using Compact Silicon based Modulator and Linear Bi CMOS MZM Driver -2017 attached).

Regarding claim 2, Yamanka discloses an optical transmitter ;(optical transmitter, see figure 1) comprising: a light source ;(optical transmitter with light source 3, see figure 1) that outputs carrier light; (optical transmitter with light source 3 for transmitting optical light signal, see figure 1) quadrature modulators that optically modulate the carrier light with a transmission electrical signal,(optical quadrature modulator 5 modulating the light from the source 3 based on the driver electrical signal 7, see figure 1) the quadrature modulators including parent Mach-Zehnder modulators in respective paths of a first pair of paths into which the carrier light is split,(Quadrature modulator 5 with first parent modulator 14 in first path wg2 and second parent modulator 15 in the second path wg3, see figure 2 as reproduced below)  the parent Mach-Zehnder modulators including child Mach-Zehnder modulators and second phase modulation units in respective paths of two second pairs of paths into which one of the first pair of paths is split,(first parent modulator 14 with first and second parent modulators 14 and 15 with first pair of waveguides 41a, 41b,42a, 42b, 51a, 51b, 52a and 52b and electrodes 61a,61b,62a,62b,71a,71b, 72a and 72b provides phase modulation see paragraph 29 and figure 2 as reproduced below) the parent Mach-Zehnder modulators combining outputs of the first pair of paths ;(Quadrature modulator 5 with first parent modulator 14 and second parent modulator 15 is output to wg6, see figure 2 as reproduced below) the child Mach-Zehnder modulators including first phase modulation units and combining outputs of the two second pairs of paths; (the output of the first and second child modulator is provided to the wg4 and wg5 respectively, see figure 2 as reproduced below) a first light receiving element to which inverted output light of output light from each quadrature modulator is input; a transmission electric circuit that applies, to each quadrature modulator, the transmission electrical signal corresponding to an electrical signal input from outside; (optical quadrature modulator 5 modulating the light from the source 3 based on the driver electrical signal 7, see figure 1) and a control circuit ;(bias control circuit 7a, see figure 2 as reproduced below) that applies a bias voltage to each quadrature modulator, (the bias control circuit 7a performs control (ABC) of the bias voltage on the parent modulators 14, see paragraph 39 and figure 2 as reproduced below) wherein the transmission electric circuit, when blocking a transmission optical signal, adjust a voltage amplitude of the transmission electrical signal such that the voltage amplitude is smaller than a half-wave voltage (by setting the amplitude of the differential voltage signal to zero the power output becomes maximum at 0 and decreases unit Vπ,see paragraph 42) or stop the transmission electrical signal ,(when the TX_Disable function is activated, the drive signal generation circuit 7b stops the differential voltage signal by setting the amplitude of the differential voltage signal to be generated to be zero thus stopped ,see paragraph 41) the control circuit detects an electrical signal output by the second light receiving element ;(the output of the light receiving element 11 input to the control circuit 7a, see figure 2 as reproduced below) and the control circuit applies to the first phase modulation units, (the bias control circuit 7a superimposes a low-frequency dither signal on the bias voltage applied to the child modulators 41 and 42, and outputs a frequency component (dither component), see paragraph 38) detect a component output by the first or second light receiving element, the component having n times a frequency of the dither signals, where n is an integer of one or more, ;(a frequency component of the dither signal appearing in the monitor signal and a component twice that frequency (thus n times where n=2) are detected by the power monitor 11, see paragraph 38 and figure 2 as reproduced below) and control the bias voltage to be applied to the first phase modulation units such that the component having n times the frequency is minimized;(the bias control circuit 7a performs feedback control of the bias voltage so that the detected dither component (n frequency component) becomes the minimum, see paragraph 38 and figure 2 as reproduced below).

    PNG
    media_image1.png
    397
    609
    media_image1.png
    Greyscale
 

However, Yamanka does not explicitly disclose at most two dither signals; an optical attenuator that adjusts an intensity of the output light from each quadrature modulator; a second light receiving element to which inverted output light of output light from the optical attenuator is input, wherein the output light that is inputted to the first and second light receiving elements is output from the same quadrature modulator; the electrical signal changing according to an inverted output of the optical attenuator, and control the optical attenuator such that the electrical signal is maximized.

In a related field of endeavor, Kawakami discloses at most two dither signals ;(two  dither signals are used in the two phase modulating portions respectively and the 
relative phase difference of the two dither signals may be 90 degrees, see paragraph 84).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the two dither signals with phase difference of 90 degrees of Kawakami with Yamanka to delay between the two dither signals and the motivation is to prevent the noise signal.

However, the combination of Yamanka and Kawakami does not explicitly disclose a second light receiving element to which inverted output light of output light from the optical attenuator is input, wherein the output light that is inputted to the first and second light receiving elements is output from the same quadrature modulator; the electrical signal changing according to an inverted output of the optical attenuator, and control the optical attenuator such that the electrical signal is maximized.

In a related field of endeavor, Biljana discloses a second light receiving element to which inverted output light of output light from the optical attenuator is input, (variable optical attenuator coupled at the output of the parent optical modulators and further coupled with the second light receiving at the output of the variable optical attenuator, see figure 2 as reproduced below) wherein the output light that is inputted to the first and second light receiving elements is output from the same quadrature modulator; (the first and the second light receiving elements at the input and the output of the parent Mach Zehnder, see figure 2 as reproduced below).

    PNG
    media_image2.png
    375
    560
    media_image2.png
    Greyscale


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of light receiving elements of Biljana with Yamanka and Kawakami to detect the output power from the MZ Mach Zehnder modulators and the motivation is to determine the power at the output of the MZ modulator.

However, the combination of Yamanka, Kawakami and Biljana does not explicitly disclose the electrical signal changing according to an inverted output of the optical attenuator, and control the optical attenuator such that the electrical signal is maximized.
In a related field of endeavor, Yamanka1 discloses the electrical signal changing according to an inverted output of the optical attenuator, (the output of the VOA is sent the control circuit 49 to control amplitude of the electrical drive signal ,see figure 3) and control the optical attenuator such that the electrical signal is maximized;(the control circuit decreases an amplitude of the driving signal output from the driving circuit to maximize the power output, see Abstract and figure 11a).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine optical attenuator of Yamanka1 with Yamanka , Kawakami and Biljana to control the output signal from the MZ modulator and the motivation is to control the amplitude of the electrical drive signal.


Regarding claim 9, the combination of Yamanka, Biljana and Yamanka1 does not explicitly disclose the optical transmitter according to claim 2, wherein, when the number of the dither signals is two and the two dither signals are applied to the respective first phase modulation units, a relative phase difference between the two dither signals is 90 degrees.

In a related field of endeavor, Kawakami discloses the optical transmitter according to claim 2, wherein, when the number of the dither signals is two and the two dither signals are applied to the respective first phase modulation units, a relative phase difference between the two dither signals is 90 degrees ;(two dither signals are used in the two phase modulating portions respectively and the relative phase difference of the two dither signals may be 90 degrees, see paragraph 84).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the two dither signals with phase difference of 90 degrees of Kawakami with Yamanka, Biljana and Yamnaka1 to delay between the two dither signals and the motivation is to prevent the noise signal.









Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Rhode et al; (US 2018/0267340) discloses providing an automatic bias control by applying a dither signal to the modulator bias and its signature detected in light tapped from an output of the modulator; see figure 3.

b. Yoneyama et al ;( US 10090921) discloses a light modulation device for detecting the power of the modulated optical signal by applying two dither signals which are mutually orthogonal signal; see figure 2.

c. Yamanaka et al; (US 2014/0363175) discloses an apparatus for control circuit decreasing an amplitude of the driving signal output from the driving circuit while synchronizing with the blocking of the output light of the multi-value modulator by the opto-isolator; see figure 14.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636